Citation Nr: 0025787	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  98-09 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to a permanent and total rating for 
nonservice-connected pension benefits, including an 
extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran had verified active service from September 1989 
to July 1991.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for an acquired psychiatric disorder is 
plausible.  

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's nonservice-connected pension 
appeal has been obtained.

3.  The veteran is currently 33 years of age, has a high 
school equivalent education, last worked in 1996 in a 
warehouse and left that job because it was temporary.  

4.  The veteran's nonservice-connected disabilities consist 
of a personality disorder, evaluated as 30 percent disabling, 
a seizure disorder, evaluated as 10 percent disabling, and 
alcohol and substance abuse which is unrated.  The combined 
evaluation is 40 percent.  

5.  The veteran's alcohol and substance abuse are due to his 
own willful misconduct.

6.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment, consistent with 
his age, educational training and occupational history.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for an acquired psychiatric disorder.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a permanent and total disability rating 
for pension purposes have not been met. 38 U.S.C.A. §§ 1502, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.342 and 
Part 4 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records are silent for treatment for or 
diagnosis of an acquired psychiatric disorder.  The veteran's 
DD 214 shows that he has a high school equivalent education 
and was discharged from service due to a personality 
disorder.  

VA outpatient treatment records show that the veteran was 
seen in February 1994 for complaint of inability to eat or 
sleep and depression.  The diagnoses were anxiety, rule out 
major depression, rule out schizoaffective disorder, 
questionable conversion disorder, and alcohol dependence.  A 
VA discharge summary reflects that the veteran was 
hospitalized for 4 days in February 1994.  The document 
indicates that the veteran was persuaded to come to the 
hospital by his mother, who thought he was acting strangely.  
Mental status evaluation showed that he had poor eye contact, 
but was alert and oriented times four.  His mood was 
initially depressed, however, over the course of his hospital 
stay brightened up and at the time of discharge his mood was 
normal.  His affect was somewhat blunted.  Speech was low in 
volume.  He denied any suicidal or homicidal ideations, but 
may have had some thoughts prior to coming into the hospital.  
There were no specific auditory hallucinations during the 
hospitalization.  Judgment and insight were poor.  Memory 
function was intact.  During the hospitalization, the veteran 
was referred for an electroencephalogram (EEG) study because 
of possible myoclonic seizures.  The EEG was normal.  The 
final diagnoses were alcohol abuse and marijuana abuse. 

A March 1997 statement from Dr. R.B. indicates that the 
veteran was evaluated for his "movement disorder".  
Neurological examination and cranial nerve function was 
normal.  Complete sensory examination and muscle strength was 
symmetrical and normal. 

In a May 1997 statement, L.R., a fellow serviceman, reports 
that the veteran's superiors in the military were prejudiced 
and harassed and belittled the veteran.  Mr. R. reported that 
these actions aggravated the veteran's mental state, which 
led to his discharge from the military and his most recent 
problems.  

A private psychiatric evaluation in May 1997 reflects 
diagnoses of rule out schizophrenia versus schizoid 
personality disorder, rule out seizure disorder, and alcohol 
and drug abuse.  A global assessment of functioning (GAF) 
score of 50 is noted.  

A VA neurology note dated in May 1997 reflects that the 
veteran was evaluated for intermittent jerking and twitching 
of muscles of both upper extremities and at times involvement 
of the lower extremity which started approximately three 
years ago.  He stated that he was having these movements 
almost every day lasting 3-4 minutes and also involving his 
mouth and chin.  Objective findings showed that cranial 
nerves were intact.  Motor, tone and strength were normal.  
Reflexes were symmetrical.  Sensory was intact.  VA 
outpatient treatment records reflect an assessment of anxiety 
disorder in April 1998.  In May 1998, objective findings 
showed that the veteran was oriented times 3 with no suicidal 
or homicidal ideations.  His affect was blunted, although he 
did smile once.  There were very slight tremors in his hands 
although no tremors were observed in his head.  

In June 1998, the veteran testified that he had memory 
problems and anxiety in service but was not treated for them.  
He stated that he was AWOL in service due to a snow storm in 
Germany and was reduced in rank from E-4 to E-1.  He said 
that since that time he has been anxious and depressed.  He 
stated that he began hearing voices at times in 1997 and that 
some people were out to get him.  He said he has tremors 
daily which last about 30 seconds to 10 minutes.  He 
indicated that he last worked in 1996 doing warehouse-type 
work and that he left the job because it was only temporary.  
He did not feel he was able to work now because medication he 
was on for tremors made drowsy, preventing him from operating 
machinery.  He denied trying to get a job recently.  See June 
1998 hearing transcript.  

VA outpatient treatment records show that in November 1998 
the veteran was screened for alcoholism therapy classes.  At 
that time, he was oriented times 3 without evidence of 
thought disorder or hallucinations.  There was no report of 
suicidal or homicidal ideation.  Memory was questionable for 
long-term.  Affect was blunted.  Mood was anxious, 
appropriate to situation.  The examiner noted that the 
veteran's signs and symptoms may be related to his alcohol 
and drug abuse.  The diagnoses were alcohol abuse and rule 
out dependence.  A GAF score of 60 was noted. 

On VA examination in January 1999, the veteran indicated that 
his tremors usually involved shaking in his hands and arms; 
however, he noted that it can affect his neck and lip with 
twitching.  He indicated that the tremors currently happen 
about once or twice a day and can last from a few seconds to 
a few minutes.  He reported taking Hydroxyzine on an as 
needed basis for anxiety, nerves and tremors.  He indicated 
that he had not worked since 1996 and that prior to 1996 had 
worked as a laborer.  Evaluation of the central nervous 
system revealed very fine tremor-type movement of the right 
lower extremity lasting 5 seconds during Romberg testing.  

On VA psychiatric examination in February 1999, the veteran 
stated that his problems were "kinda symptoms of anxiety, 
violent thoughts, hallucinations, shaking in his hands and 
hearing voices."  The voices were described as command 
hallucinations.  He expressed fear that he would harm someone 
else, although no person in particular was identified.  He 
stated that he last worked in 1995, that he worked four 
months full time for a recycling company, and that he was 
unable to work because of his psychiatric symptoms.  
Objective findings noted that the veteran was able to 
identify the current President and the past President as 
well.  His attention was good.  He performed serial 7's from 
100 to 44 without error and at a somewhat quicker than normal 
speed.  He was able to count backwards from 65 to 49 with 
error and was able to remember 3 of 3 objects after a delay 
of five minutes.  His mood was depressed, but his affect was 
broad.  He denied any current suicidal ideation.  He did 
describe homicidal ideation, but this was quite generalized.  
He stated that he would like to get into a fight and punch 
someone.  He described auditory and visual hallucinations.  
He stated that he heard voices which he described as voices 
talking directly to him, threatening to shoot him.  He also 
described a visual hallucination of seeing himself coming 
through a doorway.  The Axis I diagnoses were alcohol abuse 
and dependence; alcohol-induced psychotic disorder with 
hallucinations; and alcohol-induced anxiety disorder.  The 
Axis II diagnosis was personality disorder, not otherwise 
specified with anti-social features.  A GAF score of 40 was 
noted.  The examiner commented that due to the veteran's 
ongoing alcohol abuse, he had no reason to believe that there 
was any disorder other than those secondary to his substance 
abuse.  In an addendum to the examination report, dated in 
May 1999, the VA examiner stated that the veteran's ongoing 
daily alcohol consumption was perpetuating his Axis I 
disorder.  

Analysis

I.  Service Connection 

Before evaluating the merits of the veteran's claim for 
service connection for an acquired psychiatric disability, 
the initial question to be answered is whether the veteran 
has presented sufficient evidence to form a well-grounded 
claim.  In order to be well grounded, the claim must be 
meritorious on its own or capable of substantiation. If the 
evidence presented by the veteran fails to meet this level of 
sufficiency, no further legal analysis need be made as to the 
merits of his claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In order for a claim 
to be well-grounded, there must be competent evidence of 
current disability (a medical diagnosis), incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The second and 
third Caluza elements can be satisfied under 38 C.F.R. 
3.303(b) by a (a) evidence that the condition was "noted" 
during service or during an applicable presumptive period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability  and 
the post-service symptomatology.  See 38 C.F.R. 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  For the 
purpose of determining whether a claim is well-grounded, the 
credibility of the evidence in support of the claim must be 
presumed.  See Robinette v. Brown, 8 Vet.App. 69, 75 (1995).  

Where the determinative issue involves medical etiology, 
competent medical evidence that the claim is plausible or 
possible is required in order for the claim to be well-
grounded.  This burden may not be met merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Further, according to 38 U.S.C.A. §1112(a)(1), a chronic 
disease, when manifest during service or to a degree of 10 
percent or more within one year from the date of separation 
from such service, shall be considered to have been incurred 
in or aggravated by such service, notwithstanding that there 
is no record of such disease during the period of service.  
Psychoses are defined as such "chronic diseases."  See 38 
C.F.R. §§ 3.307(a)(3), 3.309.

With respect to "diseases" for which service connection can 
be obtained, VA has explicitly excluded personality 
disorders.  38 C.F.R. § 3.303(c).

After a full review of the medical evidence, the Board 
concludes that the veteran's claim for service connection for 
an acquired psychiatric disability is not well-grounded.  The 
Board notes that the service medical records are negative for 
diagnosis of a psychiatric disorder.  The veteran's DD 214 
reflects that he was discharged from service for a 
personality disorder.  As noted above, a personality disorder 
is not considered a disability for VA compensation purposes.  
38 C.F.R. § 3.303(c).  

With respect to the diagnosis of anxiety in 1994, the Board 
observes that there is no medical evidence linking the 
disorder to the veteran's period of service, nor is there any 
evidence which indicates that a compensably disabling anxiety 
disorder was manifested within the first post-service year.  
See Caluza and Savage, both supra.  Such evidence would be 
required to support the claim.  

With respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-
508, § 8052, 104 Stat. 1388, 1388-351, prohibits, effective 
for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, law and VA regulations 
also provide that that no compensation shall be paid if a 
claimed disability is the result of a veteran's own willful 
misconduct, including the abuse of alcohol.  38 U.S.C.A. § 
105; 38 C.F.R. §§ 3.1(n), 3.301(c).  Therefore, service 
connection may not be granted for "alcohol-induced psychotic 
disorder with hallucinations" or "alcohol-induced anxiety 
disorder" as diagnosed on the February 1999 VA examination.  

The Board rejects the veteran's assertions of present 
disability attributable to service as probative of a well-
grounded claim.  Such opinion involves medical causation or 
medical diagnosis as to the effect that the claim is  
"plausible" or "possible" as required by Grottveit.  As 
the United States Court of Appeals for Veterans Claims 
(Court) (formerly known as the United States Court of 
Veterans Appeal) held in Espiritu v. Derwinski, 2 Vet.App. 
492 (1992), lay persons are not competent to offer medical 
opinions, so the assertions of lay persons concerning medical 
causation cannot constitute evidence of a well-grounded 
claim.

Under these circumstances, the Board finds that the veteran 
has not met his initial burden of proof and that the claim is 
not well-grounded within the meaning of the law.  Since the 
claim is not well-grounded, VA has no further duty to assist 
the veteran in developing the record to support the claim for 
service connection for an acquired psychiatric disorder.  See 
Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Morton v. West, 12 Vet.App. 477 (1999). 

II.  Nonservice-Connected Pension

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

A permanently and totally disabled veteran who served for at 
least 90 days during a period of war and whose nonservice- 
connected disabilities are not the result of the veteran's 
own willful misconduct is entitled to a disability pension.  
38 U.S.C.A. § 1521(a).  A veteran may establish entitlement 
to a total disability pension pursuant to any of three 
analyses.

First, a veteran may demonstrate a permanent impairment so 
severe as to render an "average person" incapable of 
following a substantially gainful occupation.  38 U.S.C.A. § 
1502.  Under this analysis each of the veteran's disabilities 
are rated under the applicable diagnostic code of the VA 
Schedule For Rating Disabilities.  The ratings are then 
combined.  A veteran with combined schedular evaluation of 
100 percent is permanently and totally disabled and entitled 
to a disability pension.  38 C.F.R. §§ 3.340, 4.15.  In 
addition, a veteran who demonstrates permanent loss of the 
use of both hands or both feet, or of one hand and one foot, 
or of the sight of both eyes, who becomes permanently 
helpless or bedridden, or who demonstrates certain 
congenital, developmental, hereditary or other familial 
conditions and disabilities requiring indefinite 
hospitalization is permanently and totally disabled for 
pension purposes.  38 C.F.R. § 3.342, 4.15.

A veteran also may establish permanent and total disability 
even without a 100 percent combined schedular evaluation by 
showing a permanent impairment which precludes the veteran 
from substantially gainful employment.  38 U.S.C.A. § 1502; 
38 C.F.R. § 4.17.  This analysis contemplates a more 
individualized (as distinguished from "average person") 
review of the severity and effect of each of a veteran's 
disabilities.  To be found permanently and totally disabled 
under this analysis a veteran with a single disability must 
have a disability rating of at least 60 percent.  A veteran 
with two or more disabilities must have a combined disability 
rating of at least 70 percent and at least one disability 
with a minimum 40 percent rating.  A veteran found to be 
permanently and totally disabled under this standard is 
entitled to a 100 percent schedular evaluation for pension 
purposes.  38 C.F.R. §§ 4.16(a), 4.17.

Finally, a veteran may be entitled to a permanent and total 
disability pension under an extra-schedular analysis upon a 
showing that the veteran is unemployable because of 
disability, age, occupational background and other related 
factors.  38 C.F.R. §§ 3.321(b)(2), 4.17(b).

To determine whether the veteran is entitled to pension 
benefits the Board must first review the propriety of the 
ratings the RO assigned to his nonservice-connected 
disabilities.  In this case, the RO has assigned a combined 
40 percent evaluation for the veteran's nonservice-connected 
disabilities.  See 38 C.F.R. § 4.25.  These disabilities are 
a personality disorder, evaluated as 30 percent disabling, a 
seizure disorder, evaluated as 10 percent disabling, and 
alcohol and substance abuse which is unrated.  

The veteran's alcohol and substance abuse are due to his own 
willful misconduct and may not be considered in determining 
whether or not he is eligible for VA pension.  38 C.F.R. § 
3.301(c)(2)(3).

a.  Personality Disorder

The veteran's personality disorder is rated by analogy under 
the regulatory provisions pertaining to mental disorders.

The current 30 percent evaluation is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  A 50 
percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing or 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

The record reveals that the veteran experiences episodes of 
anxiety, violent thoughts and hallucinations.  The Board 
observes, however, that the veteran's symptoms have been 
attributed to his alcohol and drug abuse as opposed to any 
personality disorder.  As such, there are no indications or 
symptoms of flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks, difficulty in 
understanding complex commands, impaired judgment or impaired 
abstract thinking attributable to his personality disorder 
which would more nearly comport with a 50 percent rating in 
this regard.  In this case, the Board finds that a 30 percent 
disability rating contemplates any and all personality 
disorder symptomatology now indicated under the rating 
requirements.

b.  Seizure Disorder 

This disability is rated analogous to petit mal epilepsy 
under Diagnostic Code 8911.  Under this code, a 10 percent 
evaluation is warranted for a confirmed diagnosis of epilepsy 
with a history of seizures.  A 20 percent evaluation applies 
if the veteran has had at least one major seizure in the last 
two years, or at least two minor seizures in the last six 
months.  38 C.F.R. § 4.124a, Diagnostic Code 8911.  

A review of the medical evidence does not show that the 
veteran has experienced at least 1 major seizure in the last 
2 years or at least 2 minor seizures in the last 6 months.  
Accordingly, the Board finds that this disability does not 
warrant a 20 percent evaluation.  

In the analysis set forth above, the Board has determined 
that the ratings currently assigned the veteran's nonservice- 
connected disabilities are, in each instance, proper.  
Therefore, the 40 percent combined rating assigned in 
consideration of these disabilities is similarly appropriate.  
Given the foregoing consideration (and assuming arguendo that 
each of the veteran's nonservice-connected disabilities is 
permanent in accordance with 38 C.F.R. § 4.17), the veteran's 
disabilities are objectively determined not to be 
representative of a total, 100 percent schedular evaluation 
in accordance with 38 C.F.R. § 4.15.  Nor has the veteran 
been shown to suffer from the permanent loss of use of his 
hands, feet, or eyes, in accordance with the criteria set 
forth in 38 C.F.R. § 4.15.  Accordingly, on the basis of the 
objective "average person" standard of review, a permanent 
and total disability evaluation is not warranted.

Furthermore, the veteran does not satisfy the criteria for a 
schedular permanent and total evaluation under 38 C.F.R. § 
4.16(a) and 4.17.  As the veteran has more than one 
disability, he is required to have at least one disability 
rated at 40 percent disabling (or more) in order to meet the 
threshold requirement of § 4.16(a).  Since the veteran's 
disabilities have been found to be appropriately rated, and 
since none of his disabilities has been rated as at least 40 
percent disabling, the veteran cannot be considered 
permanently and totally disabled on this basis.

The Board has also considered whether a permanent and total 
disability rating for pension purposes on an extraschedular 
basis may be authorized under 38 C.F.R. § 3.321(b)(2).  With 
respect to the subjective factors bearing on the veteran's 
possible entitlement to pension benefits, such as age, 
education, and occupational background, the Board notes that 
the veteran is currently 33 years old and has a high school 
equivalent education.  The veteran's work history prior to 
1996, the last time he was employed, was as a laborer.  Since 
that time, the veteran has denied trying to get a job 
recently.  No medical opinion has been submitted supporting 
the veteran's claim that he is unemployable.  Thus, the 
veteran has not shown that his present conditions render him 
per se unemployable under either the average person standard 
or on an individual basis.  Accordingly, the Board concludes 
that the veteran has not presented such an unusual disability 
picture so as to render impractical the application of 
regular schedular standards.  Hence, a basis for entitlement 
to a permanent and total disability evaluation on an 
extraschedular basis has not been presented.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  On the basis of the 
above analysis, a preponderance of the evidence is against a 
permanent and total disability evaluation for pension 
purposes. 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.

A permanent and total disability rating for nonservice- 
connected pension purposes is denied.


		
	BRUCE KANNEE
Veterans Law Judge
Board of Veterans' Appeals


 

